Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended subject matter requires “wherein at least the first configuration of the first component runs independently of the second component at runtime.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Pre-Grant Publication 2015/0195172) in view of Peterson et al. (US Patent 9,998,562). 
 
As to claim 1, Abuelsaad teaches a method for searching configuration knowledge of a middleware in a virtual machine environment, comprising: 
identifying, by a hypervisor executing at a computing device having at least one processor, and from a virtual machine executing at the computing device, a first configuration of a first component of the middleware (see paragraphs [0060]-[0062] and Figure 5, which show that Abuelsaad is operating a hypervisor and virtual machines on a server. As noted in paragraph [0062], the hypervisor includes managing middleware. Paragraph [0067] shows monitoring and analyzing applications to detect application configuration activity), 
	Wherein the first component of the middleware provides, to the computing device, a software application service not provided by the computing device (see paragraphs [0060]-[0062]. Applications and middleware are executing in the virtual environment of the device, as noted in Figure 5, element 118, but are not being executed by the device), and
Supports development and delivery of the software application service (see paragraphs [0060]-[0062] and [0067]); 
gathering, by the hypervisor, user statistics of the first configuration of the middleware, the user statistics identifying a modification of a configuration file associated with the first configuration and comprising one or more of a location of the configuration file, a key for the first component of the middleware, or a configuration value (see paragraph [0067]. Software configuration activity is monitored, the software configuration activity include values of the configuration);

…
initiating, by the hypervisor, a search query, initiating the search query comprising (see paragraphs [0068]-[0069]. The system searches for different service offerings):
matching, by the hypervisor, search query terms with a matched code within the call stack, wherein the matched code identifies and corresponds to a second component of the middleware in the call stack (see paragraphs [0062]-[0063] and [0068]-[0069]. Different configurations are searched for, wherein the configurations are components in a software stack. As noted by paragraph [0068], the identity of the application is used to search); and 
identifying, by the hypervisor, in the designated database … a second configuration corresponding to the second component (see paragraphs [0068]-[0069]. A different proposed configuration may be identified and suggested to a user); and 
proposing, by the hypervisor, a proposal configuration for the first component based on the second configuration corresponding to the second component (see paragraphs [0068]-[0069]. A different set of proposed configurations, including alternate and aggregated configurations, may be identified and suggested to a user based on discovered configurations).
Abuelsaad does not teach: 
tracing, by the hypervisor, the first configuration at runtime in a call stack; 
…

identifying, by the hypervisor, in the designated database, and by back-tracing the call stack2Appl. No. 15/054,369 Response to Office Action of August 25, 2020from the matched a second configuration corresponding to the second component; 
Peterson teaches: 
tracing, by the hypervisor, the first configuration at runtime in a call stack (see 6:39-64, 7:54-8:9 and 8:10-20. The services may collect trace data and send the trace data to the optimization system); 
initiating, by the hypervisor, a search query (see 42:8-64 and 67:8-18), initiating the search query comprising
matching, by the hypervisor, search query terms with a matched code within the call stack, wherein the matched code identifies and corresponds to a second component of the middleware in the call stack and wherein the first component and the second component are different software modules (see 42:8-64. A search domain using configuration parameters and candidate values may be defined. Also see 67:8-18, which shows searching log data in various services to generate a call graph), 
wherein at least the first configuration of the first component runs independently of the second component at runtime (see 58:12-38. While services may refer to one another and make requests of one another, the services may still run “independently”); and 
identifying, by the hypervisor, in the designated database and by back-tracing the call stack2Appl. No. 15/054,369Response to Office Action of August 25, 2020 from the matched code a second configuration corresponding to the second 
proposing, by the hypervisor, a proposal configuration for the first component, based on the second configuration corresponding to the second component (see 8:44-9:16 and 42:8-64. The optimizer’s goal is to determine local optimization in particular elements based on global data for the system. Thus, local optimizations, or configurations, are determined for a first component based on configuration information corresponding to second components in the global system). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Abuelsaad by the teachings of Peterson, because both references are directed towards monitoring application and service usage to identify configurations of applications and services that may better suit a user’s needs and be more efficient. Peterson merely offers Abuelsaad more tools to monitor a user’s activities. This could help Abuelsaad to better identify appropriate configurations for a user. 


As to claim 11 and 17, see the rejection of claim 1. 

As to claim 4, Abuelsaad as modified teaches the method of claim 1, wherein the designated database comprises the user statistics for all users of the middleware (see Abuelsaad paragraphs [0064] and [0068]. Multiple users may be monitored).  

Abuelsaad as modified teaches the method of claim 1, wherein the location of the configuration file is selected from a group comprising at least one of a path to the configuration file, a path to a file system where the configuration file is located, a path to a database where the configuration file is located, and combinations thereof (see Abuelsaad paragraph [0067]. Paths and locations may be selected).  

As to claim 6, Abuelsaad as modified teaches the method of claim 1, wherein the configuration file comprises more than one configuration (see Abuelsaad paragraph [0067]. A configuration file may configure multiple objects).  

As to claim 7, Abuelsaad as modified teaches the method of claim 1, wherein the call stack comprises a set of recordings of the code of the configuration (see Abuelsaad paragraphs [0062]-[0063] and [0068]-[0069]).  

As to claim 8, Abuelsaad as modified teaches the method of claim 1, wherein the search query terms comprise at least one keyword (see Abuelsaad paragraphs [0068]-[0069]. At least one identity is searched for).  

As to claims 9 and 15, Abuelsaad as modified teaches the method of claim 1, wherein initiating the search query further comprises receiving the search query terms (see Abuelsaad paragraphs [0068]-[0069]).  

Abuelsaad as modified teaches the method of claim 1, wherein initiating the search query further comprises searching one or both of the first component or the second component in the designated database (see Abuelsaad paragraphs [0067]-[0069]).

As to claims 12 and 18, Abuelsaad as modified teaches the computer system of claim 11, wherein the user statistics comprise one or more of a location of the configuration4Appl. No. 15/054,369 Response to Office Action of August 25, 2020file, a key for the at least one component of the middleware, or a configuration value (see Abuelsaad paragraph [0067]).  

As to claim 14, Abuelsaad as modified teaches the computer system of claim 11, further comprising at least one user interface (see Abuelsaad paragraphs [0067]-[0069]).  

Claims 2-3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Pre-Grant Publication 2015/0195172) in view of Peterson et al. (US Patent 9,998,562), and further in view of Balani et al. (US Pre-Grant Publication 2014/0245292). 

As to claim 2, Abuelsaad teaches the method of claim 1. 
Abuelsaad does not clearly teach wherein the user statistics are organized in a tree plot.  
Balani teaches wherein the user statistics are organized in a tree plot (see paragraphs [0046]-[0047]. Configuration file elements are organized in a tree plot). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Abuelsaad by the teachings of Balani, because both references are directed towards monitoring application usage in a virtual machine and implementing a configuration in a virtual machine. Balani merely offers Abuelsaad additional tools to monitor a user’s activities, which will help an administrator of Abuelsaad to better visualize and setup appropriate configurations for a user. 

As to claim 3, Abuelsaad as modified by Balani teaches the method of claim 2, wherein the proposal configuration comprises a subset of the tree plot (see Balani paragraphs [0046]-[0047]).  

As to claims 13 and 19, see the rejection of claim 2. 

Response to Arguments
Applicant's arguments filed 1 December 2021 have been fully considered but they are not persuasive. 

Applicant argues on page 9 that “the trace data in Peterson is used to show interactions or dependencies between different services, rather than a configuration of a single service independent of other services.” 


	Applicant continues, arguing that the call graphs in Peterson “represent the flow of requests from service to service … identify[ing] service dependencies” rather than a “recording” [of] a code of the first configuration of the [first component] of the middleware at runtime,” independent of other components of the middleware. Moreover, there is no mention, teaching, or suggestion, anywhere in Petersen of this feature.”
	In response to this argument, it is noted that the system of Peterson may search for configurations based on identifying and matching codes within the call graph. Peterson shows recording usage codes, such as how the first configuration is used at runtime, in the call graph and identifying the usage codes along with additional services. This may then identify different possible configurations to suggest. As noted above, Peterson shows independent services to the extent claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152